Case 18-28865-ABA        Doc 27    Filed 01/02/20 Entered 01/02/20 10:18:21        Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY
                                 CAMDEN DIVISION

 In Re:                                         Case No. 18-28865-ABA

 Jessica L. Pierce
                                                Chapter 13
  aka Jessica L. Shinn

 Debtor.                                        Judge Andrew B. Altenburg Jr.

           WITHDRAWAL OF NOTICE OF MORTGAGE PAYMENT CHANGE

Home Point Financial Corporation (“Creditor”), by and through their undersigned agent, hereby
gives notice of a Withdrawal of the Notice of Mortgage Payment Change filed 12/6/2019.

                                                Respectfully Submitted
                                                /s/ D. Anthony Sottile
                                                D. Anthony Sottile
                                                Authorized Agent for Creditor
                                                Sottile & Barile, LLC
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
Case 18-28865-ABA        Doc 27     Filed 01/02/20 Entered 01/02/20 10:18:21           Desc Main
                                   Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

I certify that on January 2, 2020, a copy of the foregoing Withdrawal was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/Parties may access this filing through the Court’s system:

       Rex J. Roldan, Debtor’s Counsel
       roldanlaw@comcast.net

       Isabel C. Balboa, Chapter 13 Trustee
       ecfmail@standingtrustee.com

       Office of the United States Trustee
       ustpregion03.ne.ecf@usdoj.gov

I further certify that on January 2, 2020, a copy of the foregoing Withdrawal was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Jessica L. Pierce, Debtor
       529 Nicholson Road
       Gloucester City, NJ 08030

                                                  /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
